EXHIBIT 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

                        FIRST AMENDMENT TO CREDIT AGREEMENT (this “First
Amendment”), dated as of August 15, 2005, among VANGUARD HEALTH HOLDING COMPANY
I, LLC, a Delaware limited liability company (“VHS Holdco I”), VANGUARD HEALTH
HOLDING COMPANY II, LLC, a Delaware limited liability company (“VHS Holdco II”),
VANGUARD HOLDING COMPANY II, INC., a Delaware corporation (the “Co-Borrower”
and, together with VHS Holdco II, the “Borrowers” and each, a “Borrower”), the
lenders party to the Credit Agreement referred to below from time to time (the
“Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”).  Unless otherwise defined herein, capitalized terms
used herein and defined in the Credit Agreement are used herein as therein
defined.

W I T N E S S E T H :

                        WHEREAS, VHS Holdco I, the Borrowers, the Lenders, the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents and the
Joint Lead Arrangers have entered into a Credit Agreement, dated as of September
23, 2004 (the “Credit Agreement”);

                        WHEREAS, the Borrowers wish to amend the Credit
Agreement to enable them to (i) prepay the outstanding aggregate principal
amount, and all accrued and unpaid interest on, the Existing Senior Subordinated
Notes and (ii) convert and/or refinance in full all of the Initial Term Loans
outstanding on the Repricing Amendment Effective Date (as defined below) (the
“Existing Term Loans to be Refinanced”) through (x) the conversion of such
Existing Term Loans to be Refinanced into Replacement Term Loans and/or (y) the
incurrence of Replacement Term Loans as more fully provided herein, in each case
with the same terms as were theretofore applicable to the Existing Term Loans to
be Refinanced except as amended by this First Amendment; and

                        WHEREAS, the parties hereto wish to amend the Credit
Agreement as herein provided;

                        NOW, THEREFORE, it is agreed:

A.        Amendment Relating to the Prepayment of Existing Senior Subordinated
Notes.

                        1.         Section 9.11(i) of the Credit Agreement is
hereby amended by deleting the text “any Existing Senior Subordinated Notes,”
appearing therein.

B.         Amendments Relating to the Repricing of Initial Term Loans.

                        1.         (a) On September 26, 2005 (subject to (i) the
receipt by the Administrative Agent of a Notice of Borrowing in form and
substance reasonably satisfactory to the Administrative Agent and substantially
in accordance with the requirements of Section 1.03 of the Credit Agreement
(with appropriate adjustments to reflect a request for the Borrowing of
Replacement Term Loans instead of “Term Loans”), (ii) the receipt by the
Administrative Agent of a notice of prepayment of the Existing Term Loans to be
Refinanced in accordance with the relevant requirements of Section 4.01(a) of
the Credit Agreement, and (iii) the satisfaction of the relevant conditions
specified in Section 6 of the Credit Agreement and the occurrence of the
Repricing Amendment Effective Date on or prior to such date), each Lender with a
“Replacement Term Loan Commitment” as shown on Schedule 11.01 attached hereto
(each, a “Replacement Term Loan Commitment”) hereby agrees to make a Replacement
Term Loan in the respective principal amount set forth on Schedule 11.01
attached hereto, in each case in accordance with the relevant requirements of
the Credit Agreement except that (i) the date of the making of the Replacement
Term Loans described in this paragraph, other than those Existing Term Loans to
be Refinanced being converted into Replacement Term Loans, shall be as set forth
above and (ii) each Lender with a Replacement Term Loan Commitment with Existing
Term Loans to be Refinanced outstanding immediately prior to the occurrence of
the Repricing Amendment Effective Date shall convert its theretofore outstanding
Existing Term Loans to be Refinanced (in a principal amount up to, but not in
excess of, the Replacement Term Loan Commitment of such Lender as specified on
Schedule 11.01 attached hereto) into Replacement Term Loans hereunder without
any requirement that it make cash proceeds available to the Borrower (except to
the extent that the Replacement Term Loan Commitment of such Lender exceeds the
principal amount of its theretofore outstanding Existing Term Loans to be
Refinanced).  The Borrower shall direct the Administrative Agent to apply (and
the Administrative Agent shall apply) all cash proceeds of Replacement Term
Loans made hereunder to refinance then outstanding Existing Term Loans to be
Refinanced pursuant to the Credit Agreement (before giving effect to this First
Amendment) other than those Existing Term Loans to be Refinanced being converted
into Replacement Term Loans.

                        (b)  It is understood and agreed by each of the parties
hereto that (x) the aggregate principal amount of Replacement Term Loans
outstanding after giving effect to the Repricing Amendment Effective Date shall
be equal to the aggregate amount of Existing Term Loans to be Refinanced which
were outstanding immediately prior to giving effect thereto, (y) the Replacement
Term Loans being made pursuant to this First Amendment (whether by conversion or
the making of cash proceeds available to the Borrower to refinance Existing Term
Loans to be Refinanced) shall constitute Initial Term Loans for all purposes of
the Credit Agreement, and (z) on the Repricing Amendment Effective Date, the
Replacement Term Loan Commitments shall terminate after giving effect to the
incurrence of (and conversion of Existing Term Loans to be Refinanced into)
Replacement Term Loans. 

                        (c)  Notwithstanding anything herein to the contrary, in
the event that the aggregate principal amount of Existing Term Loans to be
Refinanced immediately prior to the incurrence of the Replacement Term Loans
(and/or the conversion of Existing Term Loans to be Refinanced) as provided
above in this Section B.1 is less than $795,687,500 (with the difference of (x)
$795,687,500 less (y) the aggregate principal amount of Existing Term Loans to
be Refinanced outstanding immediately prior to such incurrence (and/or
conversion) herein referred to as the “Reduction Amount”), then the aggregate
amount of the Replacement Term Loan Commitments shall be reduced by the
Reduction Amount, with such reduction to be applied to reduce the Replacement
Term Loan Commitment of each Lender with such a commitment on a pro rata basis
based on the relative amounts of each such Lender’s Replacement Term Loan
Commitment existing immediately prior to such reduction.  In connection with any
reduction to the Replacement Term Loan Commitments as contemplated above in this
clause (c), Schedule 11.01 (as amended pursuant to this First Amendment) shall
be automatically adjusted to reflect such pro rata reduction.

                        (d)  Any Lender holding outstanding Existing Term Loans
to be Refinanced immediately prior to the Repricing Amendment Effective Date,
that does not (in its sole discretion) provide a Replacement Term Loan
Commitment pursuant hereto, shall have its outstanding Existing Term Loans to be
Refinanced repaid in full on the Repricing Amendment Effective Date (if same
occurs).

            2.         On the Repricing Amendment Effective Date, (x) the
Interest Period applicable to each Borrowing of Existing Term Loans to be
Refinanced existing on the Repricing Amendment Effective Date immediately prior
to the incurrence of the Replacement Term Loans and maintained as Eurodollar
Loans under the Credit Agreement shall, simultaneously with the incurrence of
(and conversion of Existing Term Loans to be Refinanced into) Replacement Term
Loans, be broken, (y) the Administrative Agent shall (and is hereby authorized
to) take all appropriate actions to ensure that all Lenders with outstanding
Term Loans (after giving effect to the incurrence of Replacement Term Loans
pursuant to this Amendment) participate in each new Borrowing of Term Loans on a
pro rata basis (based upon the principal amount of the Term Loans held by each
such Lender (after giving effect to the Amendment Effective Date) and (z) the
Borrower shall be obligated to pay to the respective Lenders breakage or other
costs of the type referred to in Section 1.11 of the Credit Agreement (if any)
incurred in connection with the actions taken pursuant to preceding clauses (x)
and (y).

            3.         Section 4.02(b) of the Credit Agreement is hereby amended
by deleting the text “December 31, 2004” appearing therein and inserting the
text “December 31, 2005” in lieu thereof.

            4.         Section 8 of the Credit Agreement is hereby amended by
inserting the following new subsection 8.15 at the end of said Section:

                        “Section 8.15  First Amendment Mortgage Amendments. 
Within 60 days following the Repricing Amendment Effective Date, if and to the
extent requested by the Collateral Agent, the Borrower shall have delivered to
the Collateral Agent, or caused to be delivered to the Collateral Agent, fully
executed counterparts of amendments (the “First Amendment Mortgage Amendments”),
in form and substance reasonably satisfactory to the Administrative Agent, to
each of the Mortgages covering the Mortgaged Properties, together with evidence
that counterparts of each of the First Amendment Mortgage Amendments have been
delivered to the title company insuring the Lien on the Mortgages for recording
in all places to the extent necessary or desirable, in the judgment of the
Collateral Agent, effectively to maintain a valid and enforceable perfected
mortgage lien, superior to and prior to the rights of all third parties and
subject to no other Liens (except as are permitted by Section 9.01), on the
Mortgaged Properties in favor of the Collateral Agent for the benefit of the
Secured Parties securing all of the Obligations (including the Replacement Term
Loans), provided that the actions required to be taken by the Borrower pursuant
to this Section 8.15 shall not be required in the event that each Lender holding
outstanding Term Loans immediately prior to the Repricing Amendment Effective
Date provides a Replacement Term Loan Commitment pursuant to the First
Amendment.”

            5.         The definition of “Applicable Margin” appearing in
Section 11.01 of the Credit Agreement is hereby amended by deleting clause (b)
appearing therein in its entirety and inserting the following in lieu thereof:

                        “(b)      with respect to Initial Term Loans, (x)
maintained as Eurodollar Loans, 2.25% and (y) maintained as Base Rate Loans,
1.25%; and”.

            6.         Section 11.01 of the Credit Agreement is hereby further
amended by inserting in the appropriate alphabetical order the following new
definitions:

                        “First Amendment” shall mean the First Amendment to this
Agreement, dated as of August 15, 2005.

                        “Preliminary Amendment Effective Date” shall have the
meaning provided in the First Amendment.

                        “Repricing Amendment Effective Date” shall have the
meaning provided in the First Amendment.

                        “Replacement Term Loan Commitment” shall have the
meaning provided in the First Amendment.

            7.         Schedule 11.01 to the Credit Agreement is hereby amended
by deleting same in its entirety and inserting in lieu thereof a new Schedule
11.01 in the form of Schedule 11.01 attached hereto.

C.        Miscellaneous Provisions

            1.         In order to induce the Lenders to enter into this First
Amendment, VHS Holdco I and the Borrowers hereby represent and warrant to each
of the Lenders that both immediately before and immediately after giving effect
to the Preliminary Amendment Effective Date (as defined below) (i) all of the
representations and warranties contained in the Credit Agreement and in the
other Credit Documents are true and correct in all material respects on and as
of the Preliminary Amendment Effective Date with the same effect as though such
representations and warranties had been made on and as of such date (unless such
representations and warranties relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date) and (ii) there exists no Default or Event of
Default on the Preliminary Amendment Effective Date.

            2.         This First Amendment is limited as specified and shall
not constitute a modification, acceptance or waiver of any other provision of
the Credit Agreement or any other Credit Document.

            3.         This First Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument.  A complete set
of counterparts executed by all the parties hereto shall be lodged with
Holdings, the Borrowers and the Administrative Agent.

            4.         THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

            5.         The amendment set forth in Section A of this First
Amendment shall become effective on the date (the “Preliminary Amendment
Effective Date”) when:

                        (i)         VHS Holdco I, each Borrower, each Subsidiary
Guarantor and the Required Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile transmission) the same to the Administrative Agent at the
Notice Office.

            6.         The amendments set forth in Section B of this First
Amendment shall become effective on September 26, 2005 (the “Repricing Amendment
Effective Date”) provided that each of the following conditions shall have been
satisfied:

                        (i)         The Preliminary Amendment Effective Date
shall have occurred;

                        (ii)        each Lender with a Replacement Term Loan
Commitment as shown on Schedule 11.01 attached hereto, as adjusted pursuant to
Section B.1.(c) of this First Amendment (which in aggregate total amount shall
equal the aggregate principal amount of the Existing Term Loans to be Refinanced
outstanding on the Repricing Amendment Effective Date), shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile transmission) the same to the
Administrative Agent at the Notice Office;

                        (iii)       there shall have been delivered to the
Administrative Agent for the account of each of the Lenders that have requested
same an appropriate Initial Term Note executed by the Borrowers in each case in
the amount, maturity and otherwise as provided in the Credit Agreement;

                        (iii)       all accrued and unpaid interest on all
Existing Term Loans to be Refinanced that are to be repaid in cash by the
incurrence of new Replacement Term Loans (as opposed to by conversion of
Existing Term Loans to be Refinanced into Replacement Term Loans) shall  have
been paid in full and all costs of the type described in Section 1.11 of the
Credit Agreement shall have been paid in full in connection with the repayment
(including by way of conversion of Existing Term Loans to be Refinanced into
Replacement Term Loans) of the Existing Term Loans to be Refinanced on the
Repricing Amendment Effective Date;

                        (iv)       the principal of all outstanding Existing
Term Loans to be Refinanced which are not being converted into Replacement Term
Loans in accordance with the terms of this First Amendment shall concurrently be
paid in full with the proceeds of Replacement Term Loans made pursuant to
Section B.1 of this First Amendment;

                        (v)        there shall have been delivered to
Administrative Agent copies of resolutions of the board of directors of the
Borrowers approving and authorizing the execution, delivery and performance of
this First Amendment and the Credit Documents as amended by this First
Amendment, certified as of the Repricing Amendment Effective Date by the
chairman of the board, the chief executive officer, the chief financial officer,
the president, any vice president or the treasurer of the Borrowers, and
attested to by the secretary or any assistant secretary of the respective
Borrower as being in full force and effect without modification or amendment;

                        (vi)       the Administrative Agent shall have received
(i) from Simpson, Thacher & Bartlett LLP, special counsel to the Credit Parties,
an opinion addressed to the Administrative Agent, the Collateral Agent and each
of the Lenders and dated the Repricing Amendment Effective Date, which opinion
shall be in form and substance reasonably satisfactory to the Administrative
Agent and (ii) from Ronald P. Soltman, Esq., General Counsel to the Credit
Parties, an opinion addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Repricing Amendment Effective Date, which
opinion shall be in form and substance reasonably satisfactory to the
Administrative Agent; 

                        (vii)      the Administrative Agent shall have received
an officer’s certificate signed by the chairman of the board or the chief
financial officer of each Borrower, and attested to by the secretary or the
assistant secretary of the respective Borrower, certifying that (i) the
incurrence of the Replacement Term Loans does not violate the New Senior
Subordinated Note Indenture and (ii) both immediately before and immediately
after giving effect to the Repricing Amendment Effective Date (x) all of the
representations and warranties contained in the Credit Agreement and in the
other Credit Documents are true and correct in all material respects on and as
of the Repricing Amendment Effective Date with the same effect as though such
representations and warranties had been made on and as of such date (unless such
representations and warranties relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date) and (y) there exists no Default or Event of
Default on the Repricing Amendment Effective Date; and

                        (viii) the Initial Sub-Tranche 3 Term Loan Commitments
shall have been reduced to zero.

            7.         By executing and delivering a copy hereof, each Credit
Party hereby agrees that all Loans (including, without limitation, the
Replacement Term Loans) shall be fully guaranteed pursuant to the Guaranties in
accordance with the terms and provisions thereof and shall be fully secured
pursuant to the applicable Security Documents.

            8.         From and after Preliminary Amendment Effective Date, all
references in the Credit Agreement and in the other Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby. 

*          *          *


            IN WITNESS WHEREOF, the undersigned have caused this First Amendment
to be duly executed and delivered as of the date first above written.

 

VANGUARD HEALTH HOLDING COMPANY I, LLC

By: /s/ Joseph D. Moore                                  
      Title: Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

VANGUARD HEALTH HOLDING COMPANY II, LLC

By: /s/ Joseph D. Moore                                  
      Title: Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

VANGUARD HOLDING COMPANY II, INC.

By: /s/ Joseph D. Moore                                  
      Title: Executive Vice President, Chief Financial Officer & Treasurer

 

 

VHS ACQUISITION CORPORATION

VHS OF PHOENIX, INC.

VHS OUTPATIENT CLINICS, INC.

VHS OF ARROWHEAD, INC.

VHS OF SOUTH PHOENIX, INC.

VHS IMAGING CENTERS, INC.

VHS OF ANAHEIM, INC.

VHS OF ORANGE COUNTY, INC.

VHS HOLDING COMPANY, INC.

VHS OF HUNTINGTON BEACH, INC.

VHS OF ILLINOIS, INC.

MACNEAL HEALTH PROVIDERS, INC.

MACNEAL MANAGEMENT SERVICES, INC.

MIDWEST CLAIMS PROCESSING, INC. 

PROS TEMPORARY STAFFING, INC. 

WATERMARK PHYSICIAN SERVICES,INC.

VHS GENESIS LABS, INC.

MACNEAL MEDICAL RECORDS, INC.

VANGUARD HEALTH MANAGEMENT, INC.

VANGUARD HEALTH FINANCIAL COMPANY, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 1, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 2, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 4, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 5, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 7, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 8, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 9, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 11, INC.

HOSPITAL DEVELOPMENT OF WEST PHOENIX, INC.

By: /s/ Joseph D. Moore                                  
      Title: Executive Vice President, Chief Financial Officer & Treasurer


Duly authorized to sign on behalf of each of the foregoing entities

THE ANAHEIM VHS LIMITED PARTNERSHIP
By:       VHS of Anaheim, Inc., its General Partner

By: /s/ Joseph D. Moore                                  
      Title: Executive Vice President, Chief Financial Officer & Treasurer:

 

 

THE HUNTINGTON BEACH VHS LIMITED PARTNERSHIP
By:       VHS of Huntington Beach, Inc., its General Partner

By: /s/ Joseph D. Moore                                  
      Title: Executive Vice President, Chief Financial Officer & Treasurer

 

 

HEALTHCARE COMPLIANCE, L.L.C.
By:       Vanguard Health Management, Inc., its Member

By: /s/ Joseph D. Moore                                  
      Title: Executive Vice President, Chief Financial Officer & Treasurer

 

 

THE VHS ARIZONA IMAGING CENTERS LIMITED PARTNERSHIP
By:       VHS Imaging Centers, Inc., its General Partner

By: /s/ Joseph D. Moore                                  
      Title: Executive Vice President, Chief Financial Officer & Treasurer


VHS SAN ANTONIO PARTNERS, L.P.
By:       VHS Acquisition Subsidiary Number 5, Inc., as General Partner

By: /s/ Joseph D. Moore                                  
      Title: Executive Vice President, Chief Financial Officer & Treasurer

 

 

BANK OF AMERICA, N.A.,
Individually and as Administrative Agent

By: /s/ Kevin Wagley                                       
      Title:  Senior Vice Present


SIGNATURE PAGE TO FIRST AMENDMENT,
DATED AS OF AUGUST 15, 2005, TO THE CREDIT
AGREEMENT, DATED AS OF SEPTEMBER 23,
2004, AMONG VANGUARD HEALTH HOLDING
COMPANY I, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, VANGUARD HEALTH
HOLDING COMPANY II, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, VANGUARD
HOLDING COMPANY II, INC., A DELAWARE
CORPORATION, THE LENDERS PARTY HERETO
FROM TIME TO TIME, BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, CITICORP NORTH
AMERICA, INC., AS SYNDICATION AGENT,
GENERAL ELECTRIC CAPITAL CORPORATION,
LASALLE BANK, NATIONAL ASSOCIATION AND
WACHOVIA BANK, NATIONAL ASSOCIATION, AS
CO-DOCUMENTATION AGENTS, AND BANC OF
AMERICA SECURITIES LLC AND CITIGROUP
GLOBAL MARKETS INC., AS JOINT LEAD
ARRANGERS

 

 

FIRST DOMINION FUNDING I

By: /s/ Andrew H. Marshak                                     
      Title:  Authorized Signatory

 

 

FIRST DOMINION FUNDING II

By: /s/ Andrew H. Marshak                                     
      Title:  Authorized Signatory

 

 

CSAM FUNDING I

By: /s/ Andrew H. Marshak     
            Title:  Authorized Signatory


CSAM FUNDING III

By: /s/ Andrew H. Marshak                                     
      Title:  Authorized Signatory

 

 

CSAM FUNDING IV

By: /s/ Andrew H. Marshak                                     
      Title:  Authorized Signatory

 

 

CSAM SLF

By: /s/ Andrew H. Marshak                                     
      Title:  Authorized Signatory

 

 

ATRIUM III

By: /s/ Andrew H. Marshak                                     
      Title:  Authorized Signatory

 

 

ATRIUM IV

By: /s/ Andrew H. Marshak                                     
      Title:  Authorized Signatory

 

 

MADISON PARK FUNDING

By: /s/ Andrew H. Marshak                                     
      Title:  Authorized Signatory


CENTURION CDO II, LTD.
By:  RiverSource Investments, LLC
as Collateral Manager

By: /s/ Vincent P. Pham                                            
      Title:  Director – Operations

 

 

SEQUILS-CENTURION V, LTD.
By:  RiverSource Investments, LLC
as Collateral Manager

By: /s/ Vincent P. Pham                                            
      Title:  Director – Operations

 

 

CENTURION CDO VI, LTD.
By:  RiverSource Investments, LLC
as Collateral Manager

By: /s/ Vincent P. Pham                                            
      Title:  Director – Operations

 

 

CENTURION CDO VII, LTD.
By:  RiverSource Investments, LLC
as Collateral Manager

By: /s/ Vincent P. Pham                                            
      Title:  Director – Operations

 

 

CENTURION CDO 8, LIMITED
By:  RiverSource Investments, LLC
as Collateral Manager

By: /s/ Vincent P. Pham                                            
      Title:  Director – Operations

 

 

CENTURION CDO 9, LIMITED
By:  RiverSource Investments, LLC
as Collateral Manager

By: /s/ Vincent P. Pham                                            
      Title:  Director – Operations

 

 

IDS LIFE INSURANCE COMPANY
By:  RiverSource Investments, LLC
as Collateral Manager

By: /s/ Vincent P. Pham                                            
      Title:  Director – Operations

 

 

AMERIPRISE CERTIFICATE COMPANY
By:  RiverSource Investments, LLC
as Collateral Manager

By: /s/ Vincent P. Pham                                            
      Title:  Director – Operations

 

 

OCTAGON INVESTMENT PARTNERS II, LLC
By:  Octagon Credit Investors, LCC
as sub-investment manager

By: /s/ Andrew D. Gordon                                       
      Title:  Portfolio Manager

 

 

OCTAGON INVESTMENT PARTNERS IV, LTD.
By:  Octagon Credit Investors, LCC
as collateral manager

By: /s/ Andrew D. Gordon                                       
      Title:  Portfolio Manager


OCTAGON INVESTMENT PARTNERS V, LTD.
By:  Octagon Credit Investors, LCC
as Portfolio Manager

By: /s/ Andrew D. Gordon                                       
      Title:  Portfolio Manager

 

 

OCTAGON INVESTMENT PARTNERS VI, LTD.
By:  Octagon Credit Investors, LCC
as collateral manager

By: /s/ Andrew D. Gordon                                       
      Title:  Portfolio Manager

 

 

OCTAGON INVESTMENT PARTNERS VII, LTD.
By:  Octagon Credit Investors, LCC
as collateral manager

By: /s/ Andrew D. Gordon                                       
      Title:  Portfolio Manager

 

 

HY-FI TRUST, BY JPMORGAN CHASE BANK, N.A., (f/k/a JPMorgan Chase Bank)
solely as trustee (and not in its individual capacity)
By:  Octagon Credit Investors, LLC
as Portfolio Manager

By: /s/ Andrew D. Gordon                                       
      Title:  Portfolio Manager

 

 

STANFIELD BRISTOL CLO, LTD.
By:  Stanfield Capital Partners LLC
as its Collateral Manager

By: /s/ Christopher E. Jansen                                    
      Title:  Managing Partner

 

 

STANFIELD MODENA CLO, LTD.
By:  Stanfield Capital Partners LLC
as its Collateral Manager

By: /s/ Christopher E. Jansen                                    
      Title:  Managing Partner

 

 

STANFIELD QUATTRO CLO, LTD.
By:  Stanfield Capital Partners LLC
as its Collateral Manager

By: /s/ Christopher E. Jansen                                    
      Title:  Managing Partner

 

 

WINDSOR LOAN FUNDING, LIMITED
By:  Stanfield Capital Partners LLC
as its Investment Manager

By: /s/ Christopher E. Jansen                                    
      Title:  Managing Partner

 

 

STANFIELD CARRERA CLO, LTD.
By:  Stanfield Capital Partners LLC
as its Asset Manager

By: /s/ Christopher E. Jansen                                    
      Title:  Managing Partner

 

 

STANFIELD VANTAGE CLO, LTD.
By:  Stanfield Capital Partners LLC
as its Asset Manager

By: /s/ Christopher E. Jansen                                    
      Title:  Managing Partner





BLACK DIAMOND INTERNATIONAL FUNDING, LTD.

By: /s/ Alan Corkish                                                 
      Title:  Director

 

 

BLACK DIAMOND CLO 2005-2, LTD
By:  Black Diamond Capital Management, LLC,
as its Collateral Manager

By: /s/ James J. Zenni, Jr.                                         
      Title:  President & Managing Partner

 

 

GRAYSON & CO.
By:  Boston Management and Research
as Investment Advisor

By: /s/ Michael B. Botthof                                        
      Title:  Vice President

 

 

SENIOR DEBT PORTFOLIO
By:  Boston Management and Research
as Investment Advisor

By: /s/ Michael B. Botthof                                        
      Title:  Vice President

 

 

EATON VANCE SENIOR INCOME TRUST
By:  Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof                                        
      Title:  Vice President

 

 

EATON VANCE SENIOR FLOATING-RATE TRUST
By:  Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof                                        
      Title:  Vice President

 

 

EATON VANCE FLOATING-RATE INCOME TRUST
By:  Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof                                        
      Title:  Vice President

 

 

EATON VANCE
LIMITED DURATION INCOME FUND
By:  Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof                                        
      Title:  Vice President

 

 

EATON VANCE SHORT DURATION
DIVERSIFIED INCOME FUND

By:  Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof                                        
      Title:  Vice President

 

 

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND
By:  Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof                                        
      Title:  Vice President

 

 

EATON VANCE CDO III, LTD.
By:  Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof                                        
      Title:  Vice President

 

 

COSTANTINUS EATON VANCE CDO V, LTD.
By:  Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof                                        
      Title:  Vice President

 

 

EATON VANCE CDO VI LTD.
By:  Eaton Vance Management
as Investment Advisor

By: /s/ Michael B. Botthof                                        
      Title:  Vice President

 

 

COOKSMILL

By: /s/ John R. M. Campbell                                    
      Title:  Authorized Signatory

 

 

BIRCHWOOD FUNDING LLC

By: /s/ Anna M. Tallent                                            
      Title:  Assistant Vice President

 

 

CREDIT OPPORTUNITIES FUNDING, INC.

By: /s/ Anna M. Tallent                                            
      Title:  Assistant Vice President

 

 

KALDI FUNDING LLC

By: /s/ Anna M. Tallent                                            
      Title:  Assistant Vice President

 

 

STANWICH LOAN FUNDING LLC

By: /s/ Anna M. Tallent                                            
      Title:  Assistant Vice President

 

 

MAINSTAY FLOATING RATE FUND,
a series of Eclipse Funds, Inc.
By:  New York Life Investment Management LLC

By: /s/ Robert H. Dial                                               
      Title:  Managing Director

 

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
By:  New York Life Investment Management LLC,
its Investment Manager

By: /s/ Robert H. Dial                                               
      Title:  Managing Director

 

 


NEW YORK LIFE INSURANCE COMPANY

By: /s/ R.H. Dial                                                       
      Title:  Vice President





EAGLE MASTER FUND LTD.
By:  Citigroup Alternative Investments LLC,
as Investment
Manager for and on behalf of Eagle Master Fund Ltd.

By: /s/ Melanie Hanlon                                             
      Title:  Vice President

 

 

J.P. MORGAN TRUST COMPANY (CAYMAN) LIMITED, as Trustee for
TORAJI TRUST, as [Assignee/Participant]
By:  Its Investment Manager, Citigroup Alternative Investments LLC

By: /s/ Melanie Hanlon                                             
      Title:  Vice President

 

 

BABSON CLO LTD. 2005-II
By:  Babson Capital Management LLC
as Collateral Manager

By: /s/ Marc Sowell                                                 
      Title:  Managing Director

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By:  Babson Capital Management LLC
as Investment Advisor

By: /s/ Marc Sowell                                                 
      Title: Managing Director


BUSHNELL CBNA LOAN FUNDING LLC,
for itself or as agent for Bushnell CFPI Loan Funding LLC.

By: /s/ Dominic Blea                                                 
      Title:  as Attorney-In-Fact

 

 

STEDMAN CBNA LOAN FUNDING LLC,
for itself or as agent for Stedman CFPI Loan Funding LLC.

By: /s/ Dominic Blea                                                 
      Title:  as Attorney-In-Fact

 

 

LASALLE BANK

By: /s/ Sarah Willett                                                 
      Title:  Senior Vice President

 

 

AZURE FUNDING

By: /s/ Suzanne Smith                                               
      Title:  Vice President


CITADEL HILL 2000 LTD

By: /s/ Ken Irvine                                                     
      Title:  Authorized Signature

 

 

AMMC CDO II, LIMITED
By:  American Money Management Corp.,
as Collateral Manager

By: /s/ Chester M. Eng                                             
      Title:  Senior Vice President

 

 

AMMC CDO III, LIMITED
By:  American Money Management Corp.,
as Collateral Manager

By: /s/ Chester M. Eng                                             
      Title:  Senior Vice President

 

 

BEAR STEARNS CORPORATE LENDING INC.

By: /s/ Victor Bulzacchelli                                         
      Title:  Vice President

 

 

VICTORIA FALLS CLO, LTD.

By: /s/ Wade T. Winter                                            
      Title:  S.V.P.

 

 

MASTER SENIOR FLOATING RATE TRUST

By: /s/ Joseph Matto                                                
      Title:  Authorized Signatory

 

 

THE SUMITOMO TRUST AND BANKING CO.,
LTD., NEW YORK BRANCH

By: /s/ Elizabeth A. Quirk                                         
      Title:  Vice-President

 

 

CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC

By: /s/ James B. McMullan                                       
      Title:  Director

By: /s/ Diane C. Favreau                                          
      Title:  Vice President

 

 

JPMORGAN CHASE BANK, N.A.

By: /s/ Thomas T. Hou                                             
      Title:  Vice President

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

By: /s/ Dennis Harvey                                               
      Title:  Managing Director

 

 

STICHTING PENSIOENFONDS ABP
By ABP Investment US, Inc., its agent

By: /s/ Jelle Mensonides                                           
      Title:  President/CEO

By: /s/ Thomas F. Dunn                                            
      Title:  Managing Director/CIO


FLAGSHIP CLO2001-1
By:  Flagship Capital Management, Inc.

By: /s/ Colleen Cunniffe                                            
      Title:  Director

 

 

FLAGSHIP CLO II
By:  Flagship Capital Management, Inc.

By: /s/ Colleen Cunniffe                                            
      Title:  Director

 

 

FLAGSHIP CLO III
By:  Flagship Capital Management, Inc.

By: /s/ Colleen Cunniffe                                            
      Title:  Director

 

 

FLAGSHIP CLO 2002-1 LTD.,
By:  Columbia Management Advisors, Inc.
as Investment Manager

By: /s/ Colleen Cunniffe                                            
      Title:  Director

 

 

FIDELITY ADVISOR SERIES II:  FIDELITY
ADVISOR FLOATING RATE HIGH INCOME FUND

By: /s/ John H. Costello                                            
      Title:  Assistant Treasurer


BALLYROCK CLO III LIMITED,
By:  Ballyrock Investment Advisors LLC,
as Collateral Manager

By: /s/ Lisa Rymut                                                    
      Title:  Assistant Treasurer

 

 

BALLYROCK CLO II LIMITED,
By:  Ballyrock Investment Advisors LLC,
as Collateral Manager

By: /s/ Lisa Rymut                                                    
      Title:  Assistant Treasurer

 

 

BALLYROCK CLO I LIMITED,
By:  Ballyrock Investment Advisors LLC,
as Collateral Manager

By: /s/ Lisa Rymut                                                    
      Title:  Assistant Treasurer

 

 

SPIFET IV LOAN TRUST 2003-B
By:  Wilmington Trust Company
not in its individual capacity but solely as trustee

By: /s/ Jeffrey J. Rossl                                              
      Title:  Senior Financial Services Officer

 

 

ESSEX PARK CDO LTD.
By:  Blackstone Debt Advisors L.P.
as Collateral Manager

By: /s/ Dean Criares                                                 
      Title: Managing Director

 

 

HARBOUR TOWN FUNDING LLC

By: /s/ Anna M. Tallet                                              
      Title:  Assistant Vice President

 

 

LONG LANE MASTER TRUST IV

By: /s/ Ann E. Morris                                               
      Title:  Authorized Agent

 

 

PPM MONARCH BAY FUNDING LLC

By: /s/ Anna M. Tallet                                              
      Title:  Assistant Vice President

 

 

PPM SHADOW CREEK FUNDING LLC

By: /s/ Anna M. Tallet                                              
      Title:  Assistant Vice President

 

 

PPM SPYGLASS FUNDING TRUST

By: /s/ Ann E. Morris                                               
      Title:  Authorized Agent

 

 

CARLYLE HIGH YIELD PARTNERS III, LTD.

By: /s/ Linda Pace                                                    
      Title:  Managing Director

 

 

CARLYLE HIGH YIELD PARTNERS IV, LTD.

By: /s/ Linda Pace                                                    
      Title:  Managing Director

 

 

CARLYLE HIGH YIELD PARTNERS VI, LTD.

By: /s/ Linda Pace                                                    
      Title:  Managing Director

 

 

CARLYLE LOAN INVESTMENT, LTD.

By: /s/ Linda Pace                                                    
      Title:  Managing Director

 

 

CARLYLE LOAN OPPORTUNITY FUND

By: /s/ Linda Pace                                                    
      Title:  Managing Director

 

 

BOLDWATER CREDIT OPPORTUNITIES MASTER FUND LP
By:  Boldwater Capital Management LP,
its Investment Manager

By: /s/ Martin E. Kalisker                                         
      Title:  CFO

 

 

SAWGRASS TRADING LLC

By: /s/ Anna M. Tallent                                            
      Title:  Assistant Vice President

 

 

HARBOUR TOWN FUNDING LLC

By: /s/ Anna M. Tallent                                            
      Title:  Assistant Vice President

 

 

LONG LANE MASTER TRUST IV

By: Ann E. Morris                                                    
      Title:  Authorized Agent

 

 

PPM MONARCH BAY FUNDING LLC

By: /s/ Anna M. Tallent                                            
      Title:  Assistant Vice President

 

 

PPM CREEK FUNDING LLC

By: /s/ Anna M. Tallent                                            
      Title:  Assistant Vice President

 

 

PPM SPYGLASS FUNDING TRUST

By: Ann E. Morris                                                    
      Title:  Authorized Agent

 

 

VENTURE CDO 2002 LIMITED
By its investment advisor, MJX Asset Management  LLC

By: /s/ Ken Ostmann                                                
      Title:  Director

 

 

VENTURE II CDO 2002 LIMITED
By its investment advisor, MJX Asset Management  LLC

By: /s/ Ken Ostmann                                                
      Title:  Director

 

 

VENTURE III CDO LIMITED
By its investment advisor, MJX Asset Management  LLC

By: /s/ Ken Ostmann                                                
      Title:  Director

 

 

VENTURE IV CDO LIMITED
By its investment advisor, MJX Asset Management  LLC

By: /s/ Ken Ostmann                                                
      Title:  Director

 

 

KZH SOLEIL-2 LLC

By: /s/ Susan Lee                                                     
      Title:  Authorized Agent

 

 

ING INVESTMENT MANAGEMENT, INC.

By:  /s/ Michel Price, CFA                                       
      Title:  Senior Vice President

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

By: /s/ Earl F. Smith, III                                           
      Title:  Its Duly Authorized Signatory

 

 

LOAN FUNDING V, LLC, for itself or as agent for Corporate Loan Funding V LLC]
By:  Prudential Investment Management, Inc., as Portfolio Manager

By: /s/ Martha Tuttle                                                
      Title:  Principal

 

 

DRYDEN VII – LEVERAGED LOAN CDO 2004
By:  Prudential Investment Management, Inc., as Collateral Manager

By: /s/ Martha Tuttle                                                
      Title:  Principal

 

 

DRYDEN III – LEVERAGED LOAN CDO 2004
By:  Prudential Investment Management, Inc., as Collateral Manager

By: /s/ Martha Tuttle                                                
      Title:  Principal

 

 

DRYDEN IV – LEVERAGED LOAN CDO 2004
By:  Prudential Investment Management, Inc., as Collateral Manager

By: /s/ Martha Tuttle                                                
      Title:  Principal

 

 

DRYDEN V – LEVERAGED LOAN CDO 2004
By:  Prudential Investment Management, Inc., as Collateral Manager

By: /s/ Martha Tuttle                                                
      Title:  Principal

 

 

DRYDEN LEVERAGED LOAN CDO 2002-II
By:  Prudential Investment Management, Inc., as Collateral Manager

By: /s/ Martha Tuttle                                                
      Title:  Principal

 

 

WIND RIVER CLO I LTD.
By:  McDonnell Investment Management, LLC, as Manager

By: /s/ Kathleen A. Zarn                                           
      Title:  Vice President

 

 

SUNAMERICA SENIOR FLOATING RATE FUND, INC.
By:  AIG Global Investment Corp.
Investment Sub-Adviser

By: /s/ John G. Lapham, III                                      
      Title:  Managing Director

 

 

GALAXY IV CLO LTD
By:  AIG Global Investment Corp.
Its Collateral Manager

By: /s/ John G. Lapham, III                                      
      Title:  Managing Director

 

 

GALAXY CLO 2003-1, LTD
By:  AIG Global Investment Corp.
Its Collateral Manager

By: /s/ John G. Lapham, III                                      
      Title:  Managing Director

 

 

GALAXY III CLO LTD
By:  AIG Global Investment Corp.
Its Collateral Manager

By: /s/ John G. Lapham, III                                      
      Title:  Managing Director

 

 

GRAND CENTRAL ASSET TRUST ECL SERIES

By: /s/ Janet Haack                                                  
      Title:  Attorney-In-Fact

 

 

SANKATY ADVISORS, LLC
as Collateral Manager for Loan Funding XI LLC, as Term Lender

By: /s/ James F. Kellogg III                                      
      Title:  Managing Director

 

 

SANKATY HIGH YIELD PARTNERS II, L.P.


By: /s/ James F. Kellogg III                                      
      Title:  Managing Director

 

 

KATONAH III, LTD.
By Sankaty Advisors LLC as Sub-Advisors


By: /s/ James F. Kellogg III                                      
      Title:  Managing Director

 

 

KATONAH IV, LTD.
By Sankaty Advisors LLC as Sub-Advisors


By: /s/ James F. Kellogg III                                      
      Title:  Managing Director

 

 

KATONAH II, LTD.
By Sankaty Advisors LLC as Sub-Advisors


By: /s/ James F. Kellogg III                                      
      Title:  Managing Director

 

 

SANKATY ADVISORS, LLC
as Collateral Manager for Castle Hill III CLO Limited, as Term Lender

By: /s/ James F. Kellogg III                                      
      Title:  Managing Director

 

 

SANKATY ADVISORS, LLC
as Collateral Manager for A Very Point CLO, Ltd.,
as Term Lender

By: /s/ James F. Kellogg III                                      
      Title:   Managing Director

 

 

SANKATY ADVISORS, LLC
as Collateral Manager for Castle Hill I – Ingots, Ltd.,
as Term Lender

By: /s/ James F. Kellogg III                                      
      Title:  Managing Director

 

 

SANKATY ADVISORS, LLC
as Collateral Manager for Castle Hill II – Ingots, Ltd.,
as Term Lender

By: /s/ James F. Kellogg III                                      
      Title:  Managing Director

 

 

SANKATY ADVISORS, LLC
as Collateral Manager for Brant Point II CBO 2000-1 Ltd., as Term Lender

By: /s/ James F. Kellogg III                                      
      Title:  Managing Director

 

 

SANKATY ADVISORS, LLC
as Collateral Manager for Race Point II CLO, Limited,
as Term Lender

By: /s/ James F. Kellogg III                                      
      Title:  Managing Director

 

 

SANKATY ADVISORS, LLC
as Collateral Manager for Race Point CLO, Limited,
as Term Lender

By: /s/ James F. Kellogg III                                      
      Title:  Managing Director

 

 

MERRILL LYNCH CAPITAL CORPORATION

By: /s/ Michael E. O’Brien                                       
      Title:  Vice President

 

 

UBS AG, Stamford Branch

By: /s/ Richard L. Tavrow                                        
     Title:  Director
     Banking Products Services, US

By: /s/ Toba Lumbantobling                                      
     Title:  Associate Director
     Banking Products Services, US

 

 

ARES ENHANCED LOAN INVESTMENT STRATEGY, LTD.


By:     Ares Enhanced Loan Management, L.P.,
Investment Manager

By:     Ares Enhanced Loan GP, LLC
Its General Partner

By: /s/ Jeff M. Moore                                               
      Title:  Vice President

 

 

ARES LEVERAGED INVESTMENT FUND II, L.P.
By:       Ares Management II, L.P., General Partner

By: /s/ Jeff M. Moore                                               
      Title:  Vice President

 

 

ARES III CLO Ltd.
By:       Ares CLO Management LLC

By: /s/ Jeff M. Moore                                               
      Title:  Vice President

 

 

ARES IV CLO Ltd.

By:       Ares CLO Management IV, L.P.,
Investment Manager

By:     Ares CLO GP IV, LLC,
Its Managing Member

By: /s/ Jeff M. Moore                                               
      Title:  Vice President

 

 

ARES V CLO Ltd.

By:     Ares CLO Management V, L.P.,
Investment Manager

By:     Ares CLO GP V, LLC,
Its Managing Member

By: /s/ Jeff M. Moore                                               
      Title:  Vice President

 

 

ARES VI CLO Ltd.

By:     Ares CLO Management VI, L.P.,
Investment Manager

By:     Ares CLO GP VI, LLC,
Its Managing Member

By: /s/ Jeff M. Moore                                               
      Title:  Vice President

 

 

ARES VII CLO Ltd.

By:     Ares CLO Management VII, L.P.,
Investment Manager

By:     Ares CLO GP VII, LLC,
Its General Partner

By: /s/ Jeff M. Moore                                               
      Title:  Vice President

 

 

ARES VIII CLO Ltd.

By:     Ares CLO Management VII, L.P.,
Investment Manager

By:     Ares CLO GP VII, LLC,
Its General Partner

By: /s/ Jeff M. Moore                                               
      Title:  Vice President

 

 

ARES IX CLO Ltd.

By:     Ares CLO Management IX, L.P.,
Investment Manager

By:     Ares CLO GP IX, LLC,
Its General Partner

By: /s/ Jeff M. Moore                                               
      Title:  Vice President

 

 

TRS ARIA LLC

By: /s/ Alice L. Wagner                                            
      Title:  Vice President

 

 

ULT CBNA LOAN FUNDING LLC,
for itself or as agent for ULT CFPI Loan Funding LLC

By: /s/ Dominic Blea                                                 
      Title:  as Attorney-In-Fact

 

 

BALLYROCK CLO III LIMITED
By:  Ballyrock Investment Advisors, LLC,
as Collateral Manager

By:  /s/ Lisa Rymut                                                   
      Title:  Assistant Treasurer

 

 

BALLYROCK CLO II LIMITED
By:  Ballyrock Investment Advisors, LLC,
as Collateral Manager

By:  /s/ Lisa Rymut                                                   
      Title:  Assistant Treasurer

 

 

BALLYROCK CLO I LIMITED
By:  Ballyrock Investment Advisors, LLC,
as Collateral Manager

By:  /s/ Lisa Rymut                                                   
      Title:  Assistant Treasurer

 

 

FIDELITY ADVISOR SERIES II:  Fidelity Advisor
Floating Rate High Income Fund

By: /s/ John H. Costello                                            
      Title:  Assistant Treasurer

 

 

NUVEEN FLOATING RATE INCOME FUND,
as a lender
By Symphony Asset Management, LLC

By: /s/ Lenny Mason                                                
      Title:  Portfolio Manager

 

 

NUVEEN FLOATING RATE INCOME OPPORTUNITY FUND,
as a lender
By Symphony Asset Management, LLC

By: /s/ Lenny Mason                                                
      Title:  Portfolio Manager

 

 

NUVEEN SENIOR INCOME FUND,
as a lender
By Symphony Asset Management, LLC

By: /s/ Lenny Mason                                                
      Title:  Portfolio Manager

 

 

47th STREET FUNDING II INC.

By: /s/ David M. Millison                                          
      Title:  Managing Director

 

 

SKY LOAN FUNDING

By: /s/ Ruben Diaz                                                   
      Title:  Authorized Signatory

 

 

ARCHIMEDES FUNDING III, LTD.
By: ING Capital Advisors, LLC as Collateral Manager

By: /s/ Helen Y Rhee                                                
Title:  Director

 

 

ARCHIMEDES FUNDING IV (CAYMAN), LTD.
By: ING Capital Advisors, LLC as Collateral Manager

By: /s/ Helen Y Rhee                                                
Title:  Director

 

 

NEMEAN CLO, LTD.
By: ING Capital Advisors, LLC as Investment Manager

By: /s/ Helen Y Rhee                                                
Title:  Director

 

 

ENDURANCE CLO, LTD
By: ING Capital Advisors, LLC as Portfolio Manager

By: /s/ Helen Y Rhee                                                
Title:  Director

 

 

SEQUILS-ING I (HBDGM), LTD
By: ING Capital Advisors, LLC as Collateral Manager

By: /s/ Helen Y Rhee                                                
Title:  Director

 

 

CITICORP NORTH AMERICA, INC

By: /s/ Suzanne Crymes                                            
Title:  Vice President

 

 

FRANKLIN FLOATING RATE DAILY ACCESS FUND

By: /s/ Richard Hsu                                                  
Title:  Vice President

 

 

FRANKLIN FLOATING RATE MASTER SERIES

By: /s/ Richard Hsu                                                  
Title:  Vice President

 

 

FRANKLIN CLO I LIMITED

By: /s/ David Ardini                                                  
Title:  Vice President

 

 

FRANKLIN CLO II, LIMITED

By: /s/ David Ardini                                                  
Title:  Vice President

 

 

OLYMPIC CLO I

By: /s/ John M. Casparian                                        
Title:  Chief Operating Officer
          Centre Pacific, Manager

 

 

SIERRA CLO I

By: /s/ John M. Casparian                                        
Title:  Chief Operating Officer
          Centre Pacific, Manager

 

 

WHITNEY CLO I

By: /s/ John M. Casparian                                        
Title:  Chief Operating Officer
          Centre Pacific, Manager

 

 

OPPENHEIMER SENIOR FLOATING RATE FUND

By: /s/ Susanna Evans                                              
Title:  Manager

 

 

ING SENIOR INCOME FUND
By: ING Investment Management Co. as its Investment
      Manager

By: /s/ Michael Prince, CFA                                     
Title:  Senior Vice President

 

 

ING PRIME RATE TRUST
By: ING Investment Management Co. as its Investment
      Manager

By: /s/ Michael Prince, CFA                                     
Title:  Senior Vice President

 

 

ING INVESTMENT MANAGEMENT CLO I, LTD
By: ING Investment Management Co. as its Investment
      Manager

By: /s/ Michael Prince, CFA                                     
Title:  Senior Vice President

 

 

WESTERN ASSET FLOATING RATE HIGH INCOME FUND

By: /s/ T.J. Settel                                                      
Title:

 

 

KIL2 LOAN FUNDING LLC

By: /s/ James Spawlding                                           
Title:  Attorney-In-Kind

 

 

PUTNAM DIVERSIFIED INCOME TRUST

By: /s/ Beth Mazor                                                   
Title:  Vice President

 

 

PUTNAM FLOATING RATE INCOME FUND

By: /s/ Beth Mazor                                                   
Title:  Vice President


SCHEDULE 11.01

Commitments

Lender

 

Revolving Loan
Commitment

 

Replacement Term
Loan Commitment

 

 

 

 

383 Madison Funding

 

-

 

$11,934,976.08

47th Street Funding II

 

-

 

$4,922,750.00

American Express Certificate Company

-

$843,625.00

AMMC CDO II, Limited

-

$5,970,000.00

AMMC CLO III, Limited

-

$4,975,000.00

Archimedes Funding III, Ltd.

-

$992,500.00

Archimedes Funding IV (Cayman), Ltd.

-

$496,250.00

Ares Enhanced Loan Investment Strategy, Ltd.

-

$4,981,250.00

Ares III CLO Ltd.

-

$4,962,500.00

Ares IV CLO Ltd.

-

$4,962,500.00

Ares IX CLO Ltd.

-

$4,981,250.00

Ares Leveraged Investment Fund II, L.P.

-

$9,956,250.00

Ares V CLO Ltd.

-

$4,975,000.00

Ares VI CLO Ltd.

-

$4,975,000.00

Ares VII CLO Ltd.

-

$4,975,000.00

Ares VIII CLO Ltd.

-

$4,981,250.00

Atrium III

-

$5,465,000.00

Atrium IV

-

$3,980,000.00

Aurum CLO 2002-1 Ltd.

-

$992,500.00

Avery Point CLO, Ltd

-

$1,985,000.01

Azure Funding

-

$13,932,500.00

Ballyrock CDO I Limited

-

$714,600.00

Ballyrock CLO II Limited

-

$714,600.00

Ballyrock CLO III Limited

-

$704,675.00

Bank Of America, N.A.

$50,000,000

-

Bank Of America Trade

-

$77,435,988.71

Bear Stearns Corporate Lending Inc.

$15,833,333

$8,213,737.47

Birchwood Funding LLC

-

$3,970,000.00

Boldwater Credit Opportunities Master Fund LP

-

$992,500.00

Brant Point II CBO 2000-1 Ltd.

-

$1,488,749.99

Bushnell CFPI Loan Funding LLC

-

$2,977,500.00

Caisse de depot et placement du Quebec

-

$39,925,000.00

Carlyle High Yield Partners III, Ltd.

-

$3,970,000.00

Carlyle High Yield Partners IV, Ltd.

-

$6,854,500.00

Carlyle High Yield Partners VI, Ltd.

-

$4,981,250.00

Carlyle Loan Investment, Ltd.

-

$5,874,500.00

Carlyle Loan Opportunity Fund

-

$5,862,000.00

Castle Hill I-Ingots, Ltd.

-

$1,985,000.01

Castle Hill II- Ingots, Ltd.

-

$2,977,500.00

Castle Hill III CLO, Limited

-

$1,985,000.01

Centurion CDO 8, Limited

-

$2,828,625.00

Centurion CDO 9, Limited

-

$3,989,949.75

Centurion CDO II, Ltd.

-

$2,858,068.78

Centurion CDO VI, Ltd.

-

$2,659,193.78

Centurion CDO VII, Ltd

-

$6,159,406.41

Citadel Hill 2000 Ltd.

-

$4,970,000.00

Citicorp North America Inc

$50,000,000

-

Cooksmill

-

$9,746,897.13

Constantinus Eaton Vance CDO V, Ltd.

-

$844,246.86

Credit Opportunities Funding Inc.

-

$1,985,000.00

CSAM Funding I

-

$3,588,000.00

CSAM Funding III

-

$2,487,500.00

CSAM Funding IV

-

$3,478,750.00

CSAM Syndicated Loan Fund

-

$992,500.00

Dryden III Leveraged Loan CDO 2002

-

$2,977,500.00

Dryden IV Leveraged Loan CDO 2003

-

$3,970,000.00

Dryden Leveraged Loan CDO 2002-II

-

$2,977,500.00

Dryden V Leveraged Loan CDO 2003

-

$3,970,000.00

Dryden VII Leveraged Loan CDO 2004

-

$4,218,125.00

Eagle Master Fund Ltd.

-

$1,986,315.79

Eaton Vance CDO III, Ltd.

-

$715,221.86

Eaton Vance CDO VI, Ltd.

-

$844,246.86

Eaton Vance Floating-Rate Income Trust

-

$1,364,687.50

Eaton Vance Institutional Senior Loan Fund

-

$3,529,606.20

Eaton Vance Limited Duration Income Fund

-

$1,265,437.50

Eaton Vance Senior Floating-Rate Trust

-

$2,220,737.50

Eaton Vance Senior Income Trust

-

$1,650,025.04

Eaton Vance Short Duration Diversified Income Fund

-

$746,240.60

Endurance CLO, Ltd.

-

$397,000.00

Essex Park CDO, Ltd.

-

$1,985,000.00

Fidelity Advisor Series II: Fidelity Advisor
     Floating Rate High Income Fund

-

$5,806,125.00

First Dominion Funding I

-

$3,920,375.00

First Dominion Funding II

-

$3,920,375.00

First Trust/Four Corners Senior Floating Rate
     Income Fund

-

$992,500.00

First Trust/Four Corners Senior Floating Rate
     Income Fund II

-

$1,985,000.00

Flagship CLO2001-1

-

$2,104,100.00

Flagship CLO II

-

$1,191,000.00

Flagship CLO III

-

$674,900.00

Foothill Income Trust II, L.P.

$5,000,000

$29,489,875.00

Fortress Portfolio Trust

-

$4,466,250.00

Franklin CLO I Limited

-

$2,192,500.00

Franklin CLO II, Limited

-

$1,240,625.00

Franklin CLO III, Limited

-

$992,500.00

Franklin Floating Rate Daily Access Fund

-

$13,218,750.00

Franklin Floating Rate Master Series

-

$6,963,750.00

Franklin Floating Rate Trust

-

$1,500,000.00

Galaxy CLO 2003-1 Ltd.

-

$992,500.00

Galaxy III CLO Ltd.

-

$1,985,000.00

Galaxy IV CLO Ltd.

-

$1,990,000.00

General Electric Capital Corporation

$27,500,000

$27,368,750.00

Grand Central Asset Trust ECL Series

-

$13,904,209.55

Grayson & Company

-

$15,098,699.94

Harbour Town Funding LLC

-

$2,483,749.99

Hy-Fi Trust

-

$1,990,000.00

IDS Life Insurance Company

-

$843,625.00

ING Investment Management CLO I, Ltd

-

$1,994,987.47

ING Prime Rate Trust

-

$16,506,724.94

ING Senior Income Fund

-

$24,347,500.00

JPMorgan Chase Bank, N.A

$20,833,333

-

Kaldi Funding LLC

-

$2,979,474.67

Katonah II, Ltd.

-

$500,000.00

Katonah III, Ltd.

-

$750,000.00

Katonah IV, Ltd.

-

$750,000.00

KIL2 Loan Funding LLC

-

$992,500.00

KZH Soleil -2 LLC

-

$992,500.00

LaSalle Bank, N.A.

$30,000,000

-

Loan Funding V, LLC.

-

$6,750,000.00

Loan Funding XI LLC.

-

$5,475,000.01

Long Lane Master Trust IV

-

$3,225,000.00

Macquarie/First Trust Global
     Infrastructure/Utilities Dividend & Income Fund

-

$1,985,000.00

Madison Park Funding

-

$5,970,000.00

Mainstay Floating Rate Fund

-

$1,985,000.00

Massachusetts Mutual Life Insurance Company

-

$7,950,000.00

Master Senior Floating Rate Trust

-

$9,935,000.00

Merrill Lynch Capital Corporation

$20,833,334

$5,326,471.81

Nemean CLO, Ltd.

-

$893,250.00

New York Life Insurance and Annuity Corporation

-

$2,112,050.00

New York Life Insurance Company

-

$5,857,950.00

Nuveen Floating Rate Income Fund

-

$12,932,500.00

Nuveen Floating Rate Income Opportunity Fund

-

$14,895,000.00

Nuveen Senior Income Fund

-

$4,970,000.00

Octagon Investment Partners II, LLC

-

$3,485,000.00

Octagon Investment Partners IV, Ltd.

-

$3,235,000.00

Octagon Investment Partners V, Ltd.

-

$3,483,750.00

Octagon Investment Partners VI, Ltd.

-

$2,987,500.00

Octagon Investment Partners VII, Ltd.

-

$3,483,125.00

Olympic CLO I

-

$1,985,000.00

Oppenheimer Senior Floating Rate Fund

-

$16,897,500.00

PPM Monarch Bay Funding LLC

-

$1,984,999.99

PPM Shadow Creek Funding LLC

-

$3,481,250.00

PPM Spyglass Funding Trust

-

$4,473,750.00

Putnam Diversified Income Trust

$997,487.44

Putnam Floating Rate Income Fund

$997,487.44

Race Point CLO Limited

-

$1,985,000.01

Race Point II CLO Limited

-

$1,985,000.01

Sankaty High Yield Partners II, L.P.

-

$2,000,000.00

Sawgrass Trading LLC

-

$4,922,750.00

Senior Debt Portfolio

-

$7,029,550.00

Sequils-Centurion V, Ltd.

-

 

$2,957,506.28

Sequils-ING I (HBDGM), Ltd.

-

 

$595,500.00

Sierra CLO I

-

 

$1,985,000.00

Sky CBNA Loan Funding

-

 

$6,721,874.96

Spiret IV  Loan Trust 2003

-

 

$9,945,813.41

Stanfield Bristol CLO, Ltd.

-

 

$1,660,952.50

Stanfield Carrera CLO, Ltd.

-

 

$1,660,952.50

Stanfield Modena CLO, Ltd.

-

 

$2,779,000.00

Stanfield Quattro CLO, Ltd.

-

 

$2,183,500.00

Stanfield Vantage CLO, Ltd.

-

 

$6,675,152.52

Stanwich Loan Funding LLC

-

 

$4,000,000.00

Stedman CBNA Loan Funding LLC

-

 

$3,000,000.00

Stichting Pensioenfonds ABP

-

 

$4,977,462.31

The Sumitomo Trust and Banking Co., Ltd.,
     New York Branch

-

 

$2,977,500.00

SunAmerica Senior Floating Rate Fund, Inc.

-

 

$992,500.00

TORAJI TRUST

-

 

$1,955,150.38

TRS Aria LLC

-

 

$2,985,000.00

UBS AG, Stamford Branch

-

 

$5,500,000.00

ULT CNBA Loan Funding LLC

-

 

$1,985,000.00

Venture CDO 2002 Limited

-

 

$992,500.00

Venture II CDO 2002 Limited

-

 

$992,500.00

Venture III CDO Limited

-

 

$992,500.00

Venture IV CDO Limited

-

 

$992,500.00

Victoria Falls CLO, LTD

-

 

$992,500.00

Wachovia Bank National Association

$30,000,000

 

-

Western Asset Floating Rate High

-

 

$4,967,498.01

Whitney CLO I

-

 

$3,875,500.00

Wind River CLO I Ltd.

-

 

$1,985,000.00

Windsor Loan Funding, Limited

-

 

$2,280,935.02

Total

$250,000,000.00

 

$795,687,500.00

